         Case 1:19-cr-00351-CCB Document 41-1 Filed 12/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
 UNITED STATES OF AMERICA

        v.                                               CRIMINAL NO. CCB-19-0351

 CHERYL DIANE GLENN,

                Defendant


                                             ORDER

       Upon consideration of the motion filed by the United States to seal its response to the

Defendant’s Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), the Court having considered the specific factually-based reasons advanced for

the requested sealing and having determined that there are no reasonable alternatives to sealing

that would provide sufficient protection, it is hereby

       ORDERED, that the Government’s Motion to Seal is GRANTED; and it is further

ORDERED, that the Government’s Response to the Defendant’s Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is hereby SEALED.



Dated: _____________                          ___________________________________
                                                 Hon. Catherine C. Blake
                                                 United States District Court Judge
